Case 1:20-mj-00312-MSN Document 30 Filed 03/23/21 Page 1 of 1 PagelD# 136

 

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

UNITED STATES OF AMERICA )
Vv. Criminal No, 1:20-MJ-312
MATTHEW ERAUSQUIN,
a/k/a MATT HAMMOND )
Defendant.
ORDER

 

For the reasons stated therein, the Joint Motion to Extend Time Period for Indictment is
granted and the period to indict is extended up to and including April 30, 2021.
The period of this extension is excludable time for the reasons stated in the

aforementioned Motion. No further extension will be permitted.

Date: arch 23 20.4 Leonie M. Brinke:ma
f

Alexandria, Virginia United States District Judge
